Exhibit 13 Investors Heritage Capital Corporation 2016AnnualReview table of contents 2 Letter To Our Stockholders 4 management’s discussion and analysis 21 management’s report on internal control over financial reporting 22 report of independent registered public accounting firm 23 consolidated financial statements 28 notes to consolidated financial statements 58 corporate information LETTER TO OUR STOCKHOLDERS Last year was a productive and busy year for our companies. All of this led to positive financial gains from operations for both Investors H eritage Capital Corporation (IHCC) and its wholly owned subsidiary, Investors Heritage L ife Insurance Company (Investors Heritage Life). Net income for IHCC was $2,660,801 for 2016 compared to $1,036,716 in 2015. Investors Heritage Life had statutory net income of $2,073,521 in 2016 compared to $1,267,672 in 2015. IHCC stockholders’ equity increased approximately $7,000,000 to $56,184,945 and Investors Heritage Life’s statutory capital and surplus increased 22% to $25,958,039. A dividend of $0.25 per share was declared by the Board of Directors on March 16, 2017 to be paid to stockholders on April 7, 2017. These are just some of the financial highlights and I encourage you to read Management’s Discussion and Analysis. Our primary sales segments, preneed sales through funeral homes and sales of final expense life insurance, increased 10.8% in 2016 following an increase of 4.5% in 2015. W e are very encouraged by the activity, results and direction of our preneed and final expense sales. In February 2016, we introduced a new target marketing cooperative program for our funeral home clients. This program allows us to provide our clients with customizable direct mail campaigns, lead and sales tracking information, as well as return on investment reports. This program contributed to the preneed sales increase we experienced in 2016. In January 2017, Investors Heritage Life was endorsed as the “Preferred Preneed Provider” by the Tennessee Funeral Security, Inc. and the Tennessee Funeral Directors Association (TFSI / TFDA). Creative thinking by our Company, our Tennessee field managers and the TFSI / TFDA led to a plan structured to benefit all by increasing preneed sales in Tennessee. Sales in Tennessee have grown substantially over the past two years and we hope this endorsement will lead to new and productive relationships with additional funeral homes. Our Third Party Administration (TPA) of non-affiliated companies continues to be a strong revenue source, with income growth of 8.4% in 2016. This would not be possible without an outstanding home office staff and strong administrative systems. Jim Smith was hired in April, 2004 to find non-affiliated clients and oversee the TPA program. Jim is also a key in many of our investment programs. He was promoted to Vice President, Corporate Development in 2016. We had several additional personnel changes during the year including retirements and promotions. Lewis Rogers, Vice President, Information Services retired after 29 years with the Company. Lewis’ leadership of the Information Services Department kept our systems running and our Company in a position to provide great service to our clients. We wish Lewis and his wife, Valerie, all the best in their retirement to the lakes area of Western Kentucky. The department continues in good hands under the leadership of Andrew Moore. Andrew has been with us since June, 2004 and was promoted from Assistant Vice President to Vice President upon Lewis’ retirement. Andrew has been an integral part of the development and success of the department. Jeff Crippen joined the Company in January 2013 as Vice President, Agency. We appreciate Jeff’s work, bringing new ideas and markets to us. He helped us to increase sales in our primary markets and gain access to a market new to us, association group life. We value all Jeff brought to us and wish him and Charlotte the best in the future. Jeff was succeeded as Vice President, Agency by my son, Garth Waterfield. Garth has grown up in this Company, particularly the sales side of the organization. Garth joined Investors Heritage Life as a full-time employee in July 2011 after several years in the thoroughbred horse industry. In preparation to lead the Agency Department he served as Agency Support from 2011 – 2012, Assistant to the President from 2012-2013 and as Director of Agency Sales and Support under Jeff. 2 LETTER TO OUR STOCKHOLDERS Two excellent department heads were promoted in 2016. Robin Bowman was promoted from Director to Vice President, Benefit Payments Department. Robin has been an invaluable member of our organization since joining the Company in January 1983. Robin and her department are a critical part of our customer service, providing careful and thoughtful service and prompt payments of benefits to policy beneficiaries. Kate Andry Montgomery had a special 2016. She was promoted to Vice President, Policyholder Services, and also became a mother. Kate has been an outstanding employee since joining us in October 2004. The Policyholder Service department has the most direct contact with our policyholders and I am proud to say they consistently provide a high level of professional and compassionate service. Our longtime manager for the western half of North Carolina, Joe Beeson, passed away on June 10, 2016 at age 88. Joe joined us in 1976 after we assumed a block of business from a company he had represented. Joe and his wife, Louise, have two sons, a daughter and several loving grandchildren and great-grandchildren. Joe was a true gentlemen and Louise is equally gracious and elegant. We were blessed to be able to work with Joe for so many years. Our best always to Louise and her family. Our people are the reason for our success. The hard work and dedication of our sales personnel in the field and our home office administration and staff is sincerely appreciated. Our Board of Directors is diligent in carrying out their duty of providing oversight and advising management in operation of the Company. All associated with our organization take our obligation to our stakeholders seriously and pledge to continue to run a well managed organization for all of our stockholders, clients, employees and sales personnel. Respectfully submitted, Harry Lee Waterfield II Chairman, Chief Executive Officer 3 MANAGEMENT’S DISCUSSION & ANALYSIS EXECUTIVE OVERVIEW The following discussion highlights significant factors impacting the consolidated operating results and financial condition of Investors Heritage Capital Corporation (“Investors Heritage Capital”)and its subsidiaries (collectively referred to as “we”, “us”, “our” or the “Company”) as of and for the year ended December 31, 2016, as compared with the year ended December 31, 2015. This supplementary financial information should be read in conjunction with the consolidated financial statements and related notes, all of which are integral parts of the following analysis of our results of operations and financial position. Investors Heritage Capital is the parent company of Investors Heritage Life Insurance Company (“Investors Heritage Life”), Investors Heritage Financial Services Group, Inc. (“Investors Heritage Financial”), Investors Heritage Printing, Inc., and is the sole member of At Need Funding, LLC and Heritage Funding, LLC. Investors Heritage Capital and each subsidiary are domiciled in the Commonwealth of Kentucky. In excess of 99% of Investors Heritage Capital’s consolidated revenue is generated by Investors Heritage Life. MAJOR MARKETS AND AFFILIATIONS Investors Heritage Life offers a full line of life insurance products including, but not limited to, whole life, term life, single premium life, multi-pay life and annuities. Investors Heritage Life’s primary lines of business are insurance policies and annuities utilized to fund preneed funeral contracts, policies sold in the senior wealth transfer market, final expense insurance, credit life and credit disability insurance, group term insurance sold through associations, and term life and reducing term life sold through financial institutions. We continue to actively develop new products and diversify distribution systems in order to broaden our marketing base. We focus significant sales efforts in the preneed funeral market. We have established a strong marketing base allowing us to maintain solid premium production in our core market. We currently market two products geared toward wealth preservation in the senior market – the Heritage Solution, a single premium life policy, and the Heritage Provider, a ten-pay whole life and single premium immediate annuity combination. These products are currently being sold through our partnership with Puritan Financial Group and are being underwritten and issued using a third party underwriter with significant experience in that market. Premiums are generated through a combination of direct sales of these products in addition to reinsurance assumed through sales by Puritan Life Insurance Company of America and Sterling Investors Life Insurance Company of identical products in certain states where we are not currently marketing. Prior to July 31, 2015, we ceded 25% of new business generated under our marketing agreement to Puritan Life Insurance Company of America, and we assumed 75% of the risks associated with sales by both Puritan Life Insurance Company of America and Sterling Investors Life Insurance Company. These reinsurance agreements were terminated with respect to new business effective July 31, 2015, after which time we retain 100% of the direct new business produced under our marketing agreement. We continue to actively market an association group term product. This product provides a monthly renewable term benefit and is being marketed to various association groups. Effective September 30, 2016, we entered into a 100% coinsurance agreement with Southland National Insurance Corporation (“SNIC”) whereby we ceded an existing block of deferred fixed annuities to SNIC. The total liabilities reinsured as of September 30, 2016 were approximately $44,024,000 and deferred acquisition costs associated with this block were approximately $329,000. We transferred cash to SNIC under the agreement totaling approximately $41,921,000. In order to generate cash, we sold fixed maturity securities generating pre-tax net realized capital gains totaling approximately $880,000. In accordance with GAAP guidance, the initial ceding commission received on this transaction was deferred and will be recognized into income over the expected life of the reinsurance contract, which is 20 years. The initial ceding commission, net of tax, was $1,471,858 and is presented separately on the balance sheet as deferred revenue on reinsurance ceded. We recognized $40,211 of income associated with the amortization of the deferred revenue during 2016. Under the terms of the reinsurance agreement, we will continue to administer this business and will be paid administrative fees by SNIC. SNIC will also maintain a trust account further securing the statutory liabilities ceded. 4 MANAGEMENT’S DISCUSSION & ANALYSIS Investors Heritage Financial operates under marketing agreements with Investors Heritage Life. These arrangements have enabled Investors Heritage Financial and Investors Heritage Life to utilize their expertise in the marketing and administration of credit insurance products. Further, Investors Heritage Financial enables Investors Heritage Life to offer mortgage protection and ordinary life insurance products through financial institutions. Investors Heritage Life continues to market its third party administrative (“TPA”) services as an additional revenue source. These agreements, for various levels of administrative services on behalf of each company, generate fee income for Investors Heritage Life. We currently have five TPA clients, which includes the addition of one new life insurance company client during September 2016, for which we provide tailored services to meet each client’s individual business needs. Two life insurance holding company clients terminated their agreements effective October 1, 2015 in order to begin performing that work in-house. We have been able to perform our TPA services using existing in-house resources. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The discussion and analysis of our financial condition and results of operations is based on our consolidated financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles. Preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. We evaluate our estimates continually, including those related to investments, deferred acquisition costs, value of business acquired, policy liabilities, income taxes, employee benefit plans, regulatory requirements, contingencies and litigation. We base such estimates on historical experience and other assumptions believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the following accounting policies, judgments and estimates are the most critical to the preparation of our consolidated financial statements. Investments in Fixed Maturities, Equity Securities, Mortgage Loans and State-Guaranteed Receivables We hold fixed maturities and equity interests in a variety of companies. Additionally, we originate, underwrite and manage commercial mortgage loans, and we purchase residential mortgage loans through the secondary market. We also own certain investments in state-guaranteed receivables consisting of the future cash flow rights from lottery prize winners. We continuously evaluate all of our investments based on current economic conditions, credit loss experience and other developments. We evaluate the difference between the cost/amortized cost and estimated fair value of our investments to determine whether any decline in fair value is other-than-temporary in nature. This determination involves a degree of uncertainty. 5 MANAGEMENT’S DISCUSSION & ANALYSIS If a decline in the fair value of a security is determined to be temporary, the decline is recognized in other comprehensive income (loss) within stockholders’ equity. If a decline in a security’s fair value is considered to be other-than-temporary, we then determine the proper treatment for the other-than-temporary impairment. For fixed maturities, the amount of any other-than-temporary impairment related to a credit loss is recognized in earnings and reflected as a reduction in the cost basis of the security, and the amount of any other-than-temporary impairment related to other factors is recognized in other comprehensive income (loss) with no change to the cost basis of the security. For equity securities, the amount of any other-than-temporary impairment is recognized in earnings and reflected as a reduction in the cost basis of the security. The assessment of whether a decline in fair value is considered temporary or other-than-temporary includes management’s judgment as to the financial position and future prospects of the entity issuing the security. It is not possible to accurately predict when it may be determined that a specific security will become impaired. Future adverse changes in market conditions, poor operating results of underlying investments and defaults on mortgage loan payments could result in losses or an inability to recover the current carrying value of the investments, thereby possibly requiring an impairment charge in the future. Likewise, if a change occurs in our intent to sell temporarily impaired securities prior to maturity or recovery in value, or if it becomes more likely than not that we will be required to sell such securities prior to recovery in value or maturity, a future impairment charge could result. If an other-than-temporary impairment related to a credit loss occurs with respect to a bond, we amortize the reduced book value back to the security’s expected recovery value over the remaining term of the bond. We continue to review the security for further impairment that would prompt another write-down in the book value. We classify our fixed maturities and equity securities as available-for-sale and carry them at fair value on the balance sheet, with unrealized appreciation (depreciation) relating to temporary market value changes recorded as an adjustment to other comprehensive income (loss), net of adjustments to deferred acquisition costs and federal income taxes. Fair value for these investments is determined using Accounting Standards Codification principles covering Level 1, Level 2 and Level 3 instruments as further discussed in Note 3 to the consolidated financial statements. Our fixed maturities are Level 2 instruments, for which the fair value is derived from readily available pricing services utilizing recent trades and broker information. Certain liquid equity securities are considered Level 1 instruments and are valued based on publicly available market quotes in an active market. We hold $448,000 in Level 3 financial instruments, comprising 0.1% of our total investments carried at fair value. Fair value for these instruments is derived from unobservable inputs such as non-binding broker quotes and internal models using unobservable assumptions about market participants. Deferred Acquisition Costs The recovery of deferred acquisition costs is dependent on the future profitability of the underlying business for which acquisition costs were incurred. Each reporting period, we evaluate the recoverability of the unamortized balance of deferred acquisition costs. We consider estimated future gross profits or future premiums, expected mortality or morbidity, interest earned and credited rates, persistency and expenses in determining whether the balance is recoverable. If we determine a portion of the unamortized balance is not recoverable, it is immediately charged to amortization expense. The assumptions we use to amortize and evaluate the recoverability of the deferred acquisition costs involve significant judgment. A revision to these assumptions may impact future financial results. 6 MANAGEMENT’S DISCUSSION & ANALYSIS Deferred acquisition costs related to annuities and universal life insurance products are deferred to the extent deemed recoverable and amortized in relation to the present value of actual and expected gross profits on the policies. To the extent that realized gains and losses on securities result in adjustments to deferred acquisition costs related to annuities, such adjustments are reflected as a component of the amortization of deferred acquisition costs. Deferred acquisition costs related to annuities are also adjusted, net of tax, for the change in amortization that would have been recorded if the unrealized gains (losses) from securities had actually been realized. This adjustment is included in the change in net unrealized appreciation (depreciation) on available-for-sale securities, a component of "Accumulated Other Comprehensive Income (Loss)" in the stockholders' equity section of the balance sheet. Policy Liabilities Estimating liabilities for our long-duration insurance contracts requires management to make various assumptions, including policyholder persistency, mortality rates, investment yields, discretionary benefit increases, new business pricing, and operating expense levels. We evaluate historical experience for these factors when assessing the need for changing current assumptions. However, since many of these factors are interdependent and subject to short-term volatility during the long-duration contract period, substantial judgment is required. Actual experience may emerge differently from that originally estimated. Any such difference would be recognized in the current year’s consolidated statement of income. We utilize in-house actuaries in developing our actuarial assumptions and estimates and in monitoring such assumptions and estimates against actual experience. Income Taxes We evaluate our deferred income tax assets, which partially offset our deferred tax liabilities, for any necessary valuation allowances. In doing so, we consider our ability and potential for recovering income taxes associated with such assets, which involve significant judgment. Revisions to the assumptions associated with any necessary valuation allowances would be recognized in the consolidated financial statements in the period in which such revisions are made. Under current tax law, we are allowed to utilize the small life insurance company tax deduction to limit the federal taxable income associated with Investors Heritage Life annually. Changes in tax law or the growth of the Company’s tax basis assets to an amount greater than $500 million could limit our ability to utilize this deduction in future years, which could give rise to higher current federal income tax expense. Employee Benefit Plans We maintain a defined benefit retirement plan on behalf of our employees. Measurement of the future benefit obligations associated with this plan involves significant judgment, particularly in regard to the expected long-term rate of return on plan assets and the current discount rate used to calculate the present value of future obligations. The long-term rate of return for plan assets is determined based on an analysis of historical returns on invested assets, anticipated future fixed income, equity investment markets, and diversification needs. Long-term trends are evaluated relative to current market factors such as inflation, interest rates and investment strategies, including risk management, in order to assess the assumptions as applied to the plan. The discount rate utilized is determined based on reviews of market indices commonly used to measure such liabilities in the industry. Changes in our assumptions can significantly impact the accrued pension liability and net periodic benefit cost recorded in the consolidated financial statements. Additionally, funding of plan liabilities is sensitive to changes in investment returns as well as regulatory changes, which can significantly impact our consolidated financial statements. We continually monitor the performance of plan assets and growth in liabilities and funding necessities, utilizing independent and experienced consultants to assist in plan management. 7 MANAGEMENT’S DISCUSSION & ANALYSIS During 2014, the Society of Actuaries released new mortality tables and a new mortality improvement scale for consideration with respect to defined benefit plan liability measurement. Effective December 31, 2015, our plan began utilizing new mortality tables and improvement scales, developed by plan consulting actuaries utilizing the principles underlying the guidance from the Society of Actuaries along with allowable adjustments where warranted. At December 31, 2016, our unfunded status with respect to our defined benefit pension plan was $6,021,264, compared to an unfunded status of $6,075,376 at December 31, 2015. This improvement in the funded status is due primarily to the performance of plan assets for the year ended December 31, 2016. The estimated net loss that will be amortized from accumulated other comprehensive income (loss) into net periodic benefit cost in 2017 is approximately $677,000. We currently expect to contribute $360,000 to our plan during 2017, although this contribution is subject to change based on the results of current year funding analyses to be performed by plan actuaries. New Accounting Pronouncements In July 2015, the FASB issued guidance regarding employee benefit accounting. The guidance is divided into three parts. First, the guidance requires a pension plan to use contract value as the only required measure for fully benefit-responsive investment contracts. Second, the guidance simplifies and increases the effectiveness of the investment disclosure requirements for employee benefit plans. Third, the guidance provides benefit plans with a measurement date practical expedient. This guidance is effective for fiscal years beginning after December 15, 2015. The adoption of this guidance did not have a material impact on our consolidated financial statements. In May 2014, the Financial Accounting Standards Board (“FASB”) issued guidance regarding accounting for revenue recognition that identifies the accounting treatment for an entity’s contracts with customers. Certain contracts, including insurance contracts, are specifically excluded from this guidance. However, certain other types of contracts may impact the financial statements of insurance providers. In August 2015, the FASB deferred the effective date of this guidance for public entities to annual reporting periods beginning after December 15, 2017, including interim periods within that reporting period. We are currently evaluating this guidance, but we do not expect it to have a material impact on our consolidated financial statements. In January 2016, the FASB issued guidance regarding the recognition and measurement of financial assets and liabilities. This guidance intends to enhance reporting for financial instruments and addresses certain aspects of recognition and measurement of investments in equity securities and the presentation in the balance sheet of financial assets and liabilities measured at fair value. It also amends certain disclosure requirements associated with the fair value of financial instruments. This guidance is effective for fiscal years beginning after December 15, 2017. The recognition and measurement provisions of this guidance will be applied by means of a cumulative-effect adjustment to the balance sheet as of the beginning of the fiscal year of adoption and early adoption is not permitted. We are in the process of evaluating this guidance, but we expect its primary impact on the Company will be the recognition of all unrealized gains and losses on available-for-sale equity securities in net income. Currently, all unrealized gains and losses on available-for-sale equity securities are recognized in other comprehensive income (loss).Refer to Note 2 for details of unrealized gains and losses on available-for-sale equity securities held by the Company. 8 MANAGEMENT’S DISCUSSION & ANALYSIS In February 2016, the FASB issued updated lease accounting guidance that provides new requirements for leases to be recognized in the financial statements. In general, the guidance requires the lessee to recognize liabilities on the balance sheet for the obligation to make lease payments and an asset for the right to use the underlying assets for the lease term. There is a differentiation between finance leases and operating leases for the lessee in the statements of operations and cash flows. Finance leases recognize interest on the lease liability separately from the right to use the asset whereas an operating lease recognizes a single lease cost allocated over the lease term on a generally straight-line basis. All cash payments are within operating activities in the statement of cash flows except finance leases classify repayments of the principal portion of the lease liability within financing activities. The updated guidance is to be applied using a modified retrospective approach effective for annual and interim periods beginning after December15, 2018. Early adoption is permitted. The adoption of this guidance is not expected to have a material effect on our consolidated financial statements. In June 2016, the FASB issued new guidance for the accounting for credit losses on financial instruments. A new model, referred to as the current expected credit losses model, requires an entity to determine credit-related impairment losses for financial instruments held at amortized cost and to estimate these expected credit losses over the life of an exposure (or pool of exposures). The estimate of expected credit losses should consider historical and current information, reasonable and supportable forecasts, as well as estimates of prepayments. The estimated credit losses, and subsequent adjustment to loss estimates, will be recorded through an allowance account which is deducted from the amortized cost of the financial instrument, with the offset recorded in current earnings. The guidance also modifies the impairment model for available-for-sale debt securities. The new model will require an estimate of expected credit losses only when the fair value is below the amortized cost of the asset, thus the length of time the fair value of an available-for-sale debt security has been below the amortized cost will no longer affect the determination of whether a credit loss exists. In addition, credit losses on available-for-sale debt securities will be limited to the difference between the security’s amortized cost basis and its fair value. The updated guidance is effective for fiscal years beginning after December 15, 2019, including interim periods within those fiscal years. Early adoption is permitted for periods beginning after December 15, 2018. We are currently evaluating the impact of the adoption of this guidance on our financial position and results of operations. In August 2016, the FASB issued new guidance that clarifies the classification of certain cash receipts and payments in the statement of cash flows under eight different scenarios including, but not limited to: (i) debt prepayment or debt extinguishment costs; (ii) proceeds from the settlement of corporate-owned life insurance policies including bank-owned life insurance policies; (iii) distributions received from equity method investees; and (iv) separately identifiable cash flows and application of the predominance principle. This guidance is effective for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. Early adoption is permitted. We are currently evaluating the impact of this guidance on our statement of cash flows. All other new accounting standards and updates of existing standards issued through the date of this filing were considered by management and did not relate to accounting policies and procedures pertinent to the Company at this time or were not expected to have a material impact to the consolidated financial statements. 9 MANAGEMENT’S DISCUSSION & ANALYSIS BUSINESS SEGMENTS FASB guidance requires a "management approach" in the presentation of business segments based on how management internally evaluates the operating performance of business units. Accordingly, our business segments are as follows: ■ Preneed and Burial Products segment includes both life and annuity products sold by funeral directors or affiliated agents to fund prearranged funerals or to provide for the insured’s final expenses. ■ Traditional and Universal Life Products segment includes senior wealth transfer products, traditional life, group life, certain annuities and universal life products. ■ Administrative and Financial Services segment includes the administration of credit life and credit accident and health insurance products as well as the fees generated from our third party administrative relationships. ■ Corporate and Other segment consists of corporate accounts primarily including stockholders' paid-in capital, earned surplus, property and equipment, company-owned life insurance and other minor business lines which include group annuities and group and individual accident and health products. Please see Note 9 to the consolidated financial statements for additional information regarding segment data. OPERATING RESULTS Consolidated Operations Consolidated revenues decreased approximately $2,616,000 during 2016. This decrease was primarily driven by a decrease in net premiums of approximately $3,441,000, or 7.8%, during 2016. The decrease was due to lower direct and assumed premiums relative to the senior wealth transfer product offerings compared to the prior period. Net investment income increased approximately $171,000, or 0.8%, during 2016 due primarily to increased investment income generated by our investments in residential mortgage loans and state-guaranteed receivables, which were partially offset by a reduction in income associated with fixed maturities. The reduction in investment income from fixed maturities resulted from the sale of approximately $41,779,000 in fixed maturities near the end of the third quarter of 2016 to fund the new annuity reinsurance agreement with SNIC. Our mortgage loan portfolio and investments in state-guaranteed receivables both provide greater investment yields than the current fixed maturity market. New fixed maturity investments with lower yields continue to put downward pressure on our investment income. We continue to seek high quality investments while considering alternative investments that can be used to enhance future investment income. Net realized gains were $1,556,122 and $818,705 during 2016 and 2015, respectively. The 2016 net realized gains resulted from a combination of the capital gains attributable to the strategic sale of certain bonds to fund the SNIC reinsurance agreement, capital gains generated earlier in 2016 as a result of an effort to reduce single issuer exposure levels, and realized gains on the real estate common stock portfolio. The 2015 realized gains primarily resulted from capital gains taken on common stocks. During 2016, we recognized one other-than-temporary impairment totaling $118,267 on a real estate common stock which we continue to hold. We experienced no other-than-temporary impairments during the year ended December 31, 2015. 10 MANAGEMENT’S DISCUSSION & ANALYSIS Other income decreased approximately $83,000, or 4.7%, during 2016. This decrease is primarily due to the fact that we received net life insurance proceeds on one of our company-owned life insurance policies totaling approximately $203,000 during 2015. During 2016, we received no life insurance proceeds under such policies. This reduction was partially offset by increased third party administrative fees based on increased policy counts and service needs for our life insurance company clients as well as the addition of a new life insurance company client during September 2016. Total benefits and expenses decreased approximately $4,704,000, or 7.0%, during 2016. This decrease is primarily driven by reduced death benefits due to more favorable mortality experience in comparison to the prior period, a reduction in the increase in reserves and commissions associated with our lower new premium volume as well as cost savings generated in our general and administrative expenses. After providing for federal income taxes, our net income was $2,660,801 with net income per share of $2.39 for 2016 as compared to net income of $1,036,716 and net income per share of $0.93 for 2015. We declared a dividend of $0.21 per share on February 11, 2016 to shareholders of record on March 18, 2016. This dividend was paid on April 7, 2016. We declared a dividend of $0.21 per share on February 12, 2015 to shareholders of record on March 20, 2015. This dividend was paid on April 7, 2015. Preneed & Burial Products Revenues for the preneed and burial products business segment increased approximately $3,351,000, or 6.9%, in 2016 compared to 2015. This increase was predominantly due to stronger sales of our preneed products driven both by sales within existing relationships as well as new agent relationships coupled with increased investment income and realized gains in comparison to the prior period. Our pre-tax income increased approximately $2,478,000 in 2016, resulting in pre-tax income of approximately $1,982,000. This increase was primarily due to the previously mentioned revenue increases along with more favorable mortality experience in comparison to the prior period. The table below provides the detail of premiums for the top ten producing states for this segment: Preneed Premium Production First Year and Single Year Ended December 31 Kentucky $ 8,412,558 $ 7,172,554 North Carolina 6,836,499 6,861,083 Tennessee 5,255,623 4,465,024 Georgia 2,136,317 2,355,569 Virginia 1,956,036 1,769,661 Ohio 1,666,521 1,570,985 Indiana 1,316,455 1,033,919 Illinois 607,064 417,525 Michigan 566,674 479,093 South Carolina 547,206 548,890 All Other States 818,550 916,187 TOTAL $ 30,119,503 $ 27,590,490 11 MANAGEMENT’S DISCUSSION & ANALYSIS We currently market the Legacy Gold and Heritage Final Expense products within this segment. The Legacy Gold life insurance and annuity product series is sold in the preneed market in conjunction with prearranged funerals. The Legacy Gold series includes both single premium and multi-pay policies, and both underwritten and guaranteed issue options are available. The Heritage Final Expense product is a non-participating whole life insurance product with simplified underwriting, sold in the final expense market. Traditional & Universal Life Products Revenues for 2016 decreased approximately $5,690,000, or 34.0%, while pre-tax income decreased approximately $238,000. The decrease in revenue and pre-tax income was primarily due to the reduction in direct and assumed premiums generated from the senior wealth preservation product offerings in comparison to the prior year, as further discussed below. Within this segment, we currently market two products geared toward wealth preservation in the senior market – the Heritage Solution, a single premium life policy, and the Heritage Provider, a ten-pay whole life and single premium immediate annuity combination. These products are currently being sold through our partnership with Puritan Financial Group and are being underwritten and issued using a third party underwriter with significant experience in that market. Prior to January 1, 2013, this business was being reinsured under a 50% coinsurance arrangement with Puritan Life Insurance Company of America. Effective January 1, 2013, this coinsurance agreement was amended to reinsure 25% of new business. This reinsurance agreement was terminated with respect to new business effective July 31, 2015, after which time we now retain 100% of new business being produced under the marketing agreement. The statutory reserves ceded under this agreement are secured by a trust account located within the Commonwealth of Kentucky. Premiums generated during the years ended December 31, 2016 and 2015 from this partnership totaled approximately $3,421,000 and $8,933,000, respectively. Investors Heritage Life assumed 75% of the risks on certain policies sold by Puritan Life Insurance Company of America and Sterling Investors Life Insurance Company. The products being assumed are identical to the Heritage Solution and Heritage Provider products currently being written by Investors Heritage Life. However, these reinsurance arrangements allow us to participate in the profitability of these products in certain states where we are not currently marketing. These reinsurance agreements were also terminated with respect to new business effective July 31, 2015. Premiums assumed under these agreements totaled approximately $447,000 and $753,000 for the years ended December 31, 2016 and 2015, respectively. Our traditional and universal life products also include the HLW Choice Whole Life product and the Heritage Protector IV product. The HLW Choice Whole Life product is designed with numerous options and with flexibility to achieve our customers’ goals. The Heritage Protector IV product is a term product marketed primarily by banks and other financial institutions in conjunction with consumer credit. We introduced an association group term product during the second half of 2013. This product provides a monthly renewable term benefit and is being marketed to various association groups. We also market the Heritage Youth Protector, which is a combination term/whole life plan marketed to parents and grandparents, with issue ages of 0
